*386Dissenting Opinion.
Jordan, J.
I dissent from the holding of the court in the prevailing opinion. By §7711 Burns 1908, Acts 1905, p. 521, §62, the boards of commissioners of the several counties of this State are empowered “to lay out, establish and cause to be graded, drained and paved,” etc., any highway, upon the conditions thereafter prescribed. Section 7712 Burns 1908, Acts 1907, p. 137, prescribes as a condition in respect to the jurisdiction of the board of commissioners that a petition signed by fifty or more freeholders and voters of any township shall first be presented to the board. The inquiry arises, What township was intended? The law, as I view it, answers the question — a township which includes an incorporated town or city having a population of less than thirty thousand inhabitants. To interpret the provisions of this section so as to make the word “includes” apply to the petition which is to be signed by the freeholders and voters is, to my mind, devoid of reason, and results in imputing an absurdity to the legislature, which always, if possible, must be avoided by a court.
It appears clear to me that the term “includes” applies to a township which within its limits includes some incorporated town or city having a population of less than thirty thousand inhabitants. Therefore, the act becomes local or special, and violates the provisions of article 4, §22, of the Constitution, which forbids the passage by the legislature of a local or special law “for laying out, opening, and working on, highways.” This section also prohibits the enactment of a local or special law for the assessment and collection of taxes for road purposes.
It is plain that under the provisions of this law public highways in incorporated towns and cities having a population of over thirty thousand inhabitants cannot be improved thereunder; while, upon the other hand, highways in all incorporated towns and cities having a population *387of less than thirty thousand can be improved by means of this statute.
While classification for legislative purposes is allowable, it must have a reasonable basis upon which to stand. Such legislation must not only operate equally upon all within the class, but the classification must furnish a reason for and justify the making of the class; that is, the reason for the classification must inhere in the subject-matter and rest upon some reason that is natural and substantial, and is not artificial. Not only must the classification treat alike all brought under its influence, under the same conditions, but it must embrace all within the class to which it is naturally related. Neither mere isolation nor arbitrary selection is proper classification. Kraus v. Lehman (1908), 170 Ind. 408, and cases cited; Bedford Quarries Co. v. Bough (1907), 168 Ind. 671, 14 L. R. A. (N. S.) 418, and cases cited; Armstrong v. State (1908), 170 Ind. 188, 15 L. R. A. (N. S.) 646, and eases cited. There is no basis for the classification by which incorporated cities and towns having a population of less than thirty thousand inhabitants can improve the streets under said act, and incorporated cities having a population of thirty thousand and more cannot. There is no material difference between the streets and their improvement in cities to which said act applies and those cities to which it does not apply. Such a classification is arbitrary, and does not inhere in the subject-matter. It is true that when the nature of the tax does not conclusively fix the taxing district, the power to determine what shall be the taxing district for any particular burden is purely a legislative power and not to be interfered with or controlled except as it may be limited by constitutional provisions. 1 Cooley, Taxation (3d ed.), 234; State, ex rel., v. Board, etc. (1908), 170 Ind. 595, and cases cited.
But it is manifest that under the guise of creating taxing districts, the legislature is not authorized to pass a local or special law in violation of article 4, §22, of the state Con*388stitution. Board, etc., v. State, ex rel. (1900), 155 Ind. 604; Board, etc., v. State, ex rel. (1904), 161 Ind. 616.
The act is as much in violation of article 4, §22, of the state Constitution, under the construction contended for by appellee, which construction is approved in the majority opinion, as it is under the construction contended for by appellant. While it is true that all reasonable presumptions must be indulged in favor of the validity of an act of the legislature, nevertheless, courts must obey the Constitution rather than the legislature, and must, upon their own responsibility, determine whether the particular statute involved violates the fundamental law. If it does, it must be adjudged invalid, regardless of the consequence which may follow the decision.
Monks, J., concurs.